Title: To Benjamin Franklin from Jean Rousseau, 25 November 1783
From: Rousseau, Jean
To: Franklin, Benjamin


          
            Monsieur
            Londres le 25: 9bre: 1783.
          
          Je demande pardon à Vôtre Excellence si je viens encore l’interrompre: mais m’etant depuis peu trouvé en Compagnie de quelques Messieurs du Nord de l’Amerique; & Sur quelques questions que je pris la liberté de leur faire au Sujet de leur Pays: ils me témoignèrent qu’il y avoit quelque jalousie au Sujet de l’endroit oû Siégeroit le Congrès: tout d’un coup l’idée me vint & qui en mème tems fut ma réponse: C’est que le Congrès ne devoit point être fixe ou permanent dans un endroit; mais Siéger alternativement & Successivement dans chacune des treize Provinces unies.
          Y ayant depuis refléchi murement: je me Suis confirmé dans mon opinion, & ai cru être de mon devoir de le communiquer à Vôtre Excellence qui Sans doute y a pensé long tems avant moy. Etant un des premiers moyens de bannir la jalousie & de conserver l’union & l’egalité.
          
          Il me naitroit Sans doute bien d’autres idées, Si elles n’etoient pas absorbées, par l’ouvrage monotone d’un comptoir, & par une espéce de malaise Sur ma Situation future.
          Je Suis avec un profond respect Monsieur De Vôtre Excellence Le très humble & très obeissant Serviteur
          
            Jean Rousseau
          
         
          Notation: Rousscecault Mr. Jean 25 Nov. 1783.—
        